 


109 HR 5194 IH: To designate the facility of the United States Postal Service located at 8801 Sudley Road in Manassas, Virginia, as the 
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5194 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Wolf (for himself, Mr. Moran of Virginia, Mrs. Jo Ann Davis of Virginia, Mr. Forbes, Mrs. Drake, Mr. Scott of Virginia, Mr. Goode, Mr. Goodlatte, Mr. Cantor, Mr. Boucher, and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 8801 Sudley Road in Manassas, Virginia, as the Harry J. Parrish Post Office Building. 
 
 
1.Harry J. Parrish Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 8801 Sudley Road in Manassas, Virginia, shall be known and designated as the Harry J. Parrish Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Harry J. Parrish Post Office Building. 
 
